Title: To James Madison from Benjamin Morgan, 4 January 1813
From: Morgan, Benjamin
To: Madison, James


Sir
New Orleans Jany 4th 1813
On the 21st of June last I received a letter from the Secretary of War informing me that I was appointed Deputy Commissary for this District and desiring If I accepted of the appointment to forward on my bond with two surities for the sum of ten thousand dollars for the faithful performance of my trust. Being assured by my Northern friends that our Country would be involved in War with Great Britain & willing to contribute my Services in the way they would be most useful to wit the Staff department I wrote to Mr Eustis on the 23d of June that I accepted and again on the 29th of the same month enclosing the Bond required and desiring he would send me instructions since which I have never receivd a line from him.
Early in the Month of August I was called upon by General Wilkinson to enter upon the duties of my office I began my purchases without hesitation seeing the Publick service required it altho without a Commission or Instructions. Early in November I receivd Instructions from Callender Irvine Esqr Commissary General with whom I have since Corresponded.
I trouble you with this detail to shew that the Secretary of War has by his inattention hazarded the Publick Interest in this quarter and placed me in a very unpleasant situation by Obliging me to Act without proper Authority or information or see the Service suffer And to solicit that you will cause a Commission to be sent me with directions from the War department to Act under the orders of & Account with the Commissary General in future If that is as I presume it must be the intention of the Government. I am with great respect Your Most Obt Servant
Benjn Morgan
